DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s arguments, see pp. 10-14, filed 8/23/2021, with respect to amended claims 1 and 2 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Election/Restrictions
Claims 1 and 2 are allowable. The restriction requirement between inventions of Groups I, II and III, as set forth in the Office action mailed on 11/25/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/25/2020 is partially withdrawn.  Claims 9 and 30, directed to fuel cell modules, and claims 10-11 and 31-32, directed to power generation systems, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-18 and 33-37, directed to methods of manufacturing a single cells, claims 19-21, directed to high-temperature steam electrolysis cells, and claims 22-23, directed to methods of manufacturing a high-temperature steam electrolysis cells, are withdrawn from consideration because they do not require all the limitations of an allowable claim, and are thus, canceled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-11 and 24-32 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed single fuel cells, fuel cell modules comprising the same, and power generation systems comprising the same, are novel over the closest prior art – Xue (US 6,451,146 B1).
Regarding Claims 1-2, the cited prior art teaches or suggests all features of the claimed single fuel cells, respectively, except “an area ratio of the second structure in the structure is not less than 1% and not more than 9%.”  In particular, while Xue teaches at least ceramic of Ni as fillers, which has a low melting point of 600oC such that firing at even a lower temperature of about 900o would form the claimed first and second structure, there is not teaching or suggestion to form the structure to include the second structure to have an area ratio of between 1% to 9%.  Thus, the claimed single fuel cells, and fuel cell modules and power generation systems comprising the same, are patentable over the cited prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724